DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:

IN CLAIM 16, The system of claim 10, wherein the processor is further configured to: 
(i) transform the first virtual model of the patient's dentition into a first intermediate virtual model of the patient's dentition including the tooth in a first virtual intermediate configuration; 
(j) generate a first intermediate digital model volume for the tooth when the tooth is moved digitally changed from the first virtual configuration to the first virtual intermediate configuration; and 
(k) subtract the reference volume from the first intermediate digital model volume to yield a first intermediate added volume.

(l) transform the first intermediate virtual model into a second intermediate virtual model of the patient's dentition including the tooth in a second virtual intermediate configuration; 
(m) generate a second intermediate digital model volume for the tooth when the tooth is moved digitally changed from the second virtual intermediate configuration to the second virtual configuration; and 
(n) subtract the reference volume from the second intermediate digital model volume to yield a second intermediate added volume.
Allowable Subject Matter
Claims 10, 12 and 14-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the claim includes the limitations described in claim 11, which was indicated to have allowable subject matter in the last Office action of 19 October 2020.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system for generating information about a patient’s dentition to assist with planning a dental restoration, including a processor configured to execute the following instructions of (e) generate a third virtual configuration for the patient's dentition including a second digital model volume for the tooth when the tooth is in the third virtual configuration; (f) subtract the reference volume from the second digital model volume to calculate a second added volume for the tooth . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772